Title: From George Washington to Simeon DeWitt, 3 March 1784
From: Washington, George
To: DeWitt, Simeon



Dr Sir,
Mount Vernon 3d March 1784

By the interruptions of the post, your letter dated the 12th of Jany never got to my hands until Sunday last.
I have urged, not only in public, but private conversations with individual members of Congress, the policy, indeed necessity

of having accurate Maps of the United States—& they know full well my opinion of your worth, and ability to execute them. All seem sensible of these, but the want of funds I suppose, stops this, as it does many other wheels which ought to move.
The propositions contained in your Mem[oi]r of the 12th to Congress, appear to me exceedingly reasonable & just: these sentiments I will express to a very valuable & much respected member of that Body to whom I am now writing. I am, with great esteem Dr Sir Your Most obt Servt

G: Washington

